Citation Nr: 0841237	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  99-02 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.

(Appellate consideration of the issues of entitlement to an 
initial rating in excess of 30 percent for PTSD prior to 
September 5, 1998, entitlement to an initial staged rating in 
excess of 50 percent for PTSD from September 5, 1998 through 
January 1, 2000, entitlement to an initial staged rating in 
excess of 50 percent for PTSD from February 1, 2000 through 
August 8, 2002, entitlement to an initial staged rating in 
excess of 70 percent for PTSD from August 9, 2002, 
entitlement to an effective date earlier than August 9, 2002, 
for the grant of a total disability rating based on 
individual unemployability (TDIU), entitlement to an initial 
compensable rating for residuals of a hemorrhoidectomy prior 
to April 17, 2002, and entitlement to an initial staged 
rating in excess of 10 percent for residuals of a 
hemorrhoidectomy from April 17, 2002, will be the subject of 
a separate decision of the Board).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney 


WITNESSES AT HEARINGS ON APPEAL

Veteran and S.W.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1958 until May 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1973 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  This issue was previously before the 
Board in December 2004 when it was remanded for additional 
development.

As noted in the Board's December 2004 decision, the veteran's 
claim of entitlement to service connection for a low back 
injury was denied by the RO in an August 1973 rating 
decision.  Later that month, the veteran submitted a 
statement that was construed as a notice of disagreement on 
that claim, but a statement of the case was not issued.  
Although the RO treated the issue as a request to reopen the 
claim, the Board found that the issue was more appropriately 
characterized as set forth under the ISSUE section of the 
title page of this decision.  The veteran was furnished with 
a statement of the case in March 2004 and he perfected his 
back appeal with the submission of a Form VA 9 later in March 
2004.

In June 2004 and September 2008 the veteran testified at 
Board hearings, and transcripts of those hearings are of 
record.

Evidence pertinent to the matter on appeal was received 
contemporaneously with the veteran's September 2008 Board 
hearing, and additional argument was received later in 
September 2008.  The veteran has waived initial RO 
consideration of this evidence.


FINDING OF FACT

The objective medical evidence fails to establish a nexus or 
link between any current low back disability and any incident 
of the veteran's active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in May 2004 January 2006, the veteran 
was informed of the evidence and information necessary to 
substantiate his back claim, the information required of him 
to enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see the July 6, 2007, July 
19, 2007, and August 2007 supplemental statements of the 
case).  The veteran has been provided with every opportunity 
to submit evidence and argument in support of the claim, and 
to respond to VA notices.  Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issue on appeal.

Duty to Assist

The veteran's service treatment reports are of record, as are 
private and VA medical records.  The veteran has undergone a 
VA examination (August 2006) for a medical opinion regarding 
a possible relationship between the disability on appeal and 
the veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In an August 
2007 response, the Social Security Administration (SSA) 
indicated that they had no medical records pertaining to the 
veteran, as such records had been destroyed.  The veteran has 
not referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for arthritis may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Analysis

The veteran's May 1958 entrance examination revealed normal 
clinical evaluation of his spine. 

An August 1958 narrative summary of hospitalization for 
treatment of hemorrhoids noted that the veteran reported, as 
medical history, that he had had chronic back pain after a 
car accident in 1956, and that he had worn a back brace for 2 
months at that time.  He complained of current chronic back 
pain in the lower right quadrant which was dull and 
nonradiating.  He reported that he had been told that he had 
scoliosis.  Physical examination revealed slight scoliosis of 
the back to the right in the lumbar region.  Following a 
hemorrhoidectomy, he had continued complaints of low back 
pain.  Straight leg raising was negative.  It was noted that 
an orthopedic consultation was obtained and the impression 
was that this probably represented a postoperative spinal 
type of headache and backache that would probably slowly 
subside.  At discharge from the hospital in September 1958 
the back symptoms had subsided.

A May 18, 1959 service treatment record noted that the 
veteran complained of low back pain which he related to an 
accident in 1956, for which he had worn a back brace for 3 
months.  Physical examination revealed muscle spasms along 
the spinal muscles.  A May 28, 1959 service record noted that 
the veteran had recurrent back pain since 1956; findings were 
negative, and the provisional diagnosis was lumbosacral 
sprain.  

A May 29, 1959 service treatment record noted that the 
veteran had had progressive stiffness and pain the prior 10 
days.  He had been lifting a buffer when he had a sudden 
onset of acute back pain.  Examination revealed muscular 
spasm of the right pars vertebral muscles.  The impression 
was lumbosacral strain, rule out herniated disc.

A June 1959 narrative summary reveals that the veteran was 
admitted to a Naval Hospital on May 29, 1959 with a history 
of low back pain for the week prior.  Examination at the time 
of admission showed moderate paravertebral muscle spasm with 
a negative neurological examination.  It was noted that the 
veteran was treated conservatively and was treated with a 
period of physiotherapy.  Upon discharge from the hospital on 
June 5, 1959, the veteran was asymptomatic and had full range 
of motion.  An August 4, 1959 sick call entry noted that the 
veteran hurt his back playing ball; there was pain over the 
lumbar sacroiliac joint, and the veteran was referred to the 
orthopedic clinic.  A report of an August 1959 orthopedic 
consultation noted that X-ray examination revealed that the 
veteran's L5-S1 spinous processes were impinging on each 
other; the veteran was treated with a cortisone injection.

A November 1959 diving duty examination revealed normal 
clinical evaluation of the spine.  June 1960 X-rays revealed 
slight left dorsal scoliosis of the upper dorsal spine.  The 
veteran's April 1962 separation examination revealed normal 
clinical evaluation of the spine.

In a July 1972 letter, the veteran's private physician 
essentially noted that the veteran had had work-related back 
injuries beginning in 1966, when he had removed a motorcycle 
off the highway while serving as a state highway patrol 
officer.  It was reported that the veteran had reinjured his 
back in 1967 while pushing cars, and had had accidents in 
1968 and 1969 when he aggravated his back.  Physical 
examination revealed scoliosis to the left in the lumbar 
spine.  X-rays revealed narrowing of the lumbosacral joint 
space and evidence of degenerative disc disease.  In November 
1972 the veteran underwent a L5-S1 laminectomy.

Private and VA records dated subsequent to July 1972 reflect 
ongoing treatment for the veteran's back disability.

In a statement received in September 1996, the veteran's 
service comrade, E.A.J., indicated that he had heard the 
veteran fall from a ladder and had found him in a 
semiconscious state in obvious pain.  E.A.J. indicated that 
he aided in the veteran's medical evacuation from the ship.

In a statement dated in November 1996, "Dr. B." reported 
that he no longer had records of treatment of the veteran.  
Dr. B. recalled that he "probably treated [the veteran] for 
low back strain in [19]62 and [19]63."

At an August 2006 VA spine examination, the veteran stated 
that he had been in a vehicle accident in 1957 but denied any 
back injury and indicated that he had returned to work the 
following day.  The veteran stated that he originally had 
back pain in service while undergoing a hemorrhoidectomy.  He 
also indicated that he had fallen off a ladder during service 
while carrying a buffer, and had been hospitalized for that 
injury.  The impression was postoperative lumbar laminectomy 
with fusion, symptomatic, with limitation of motion of the 
lumbosacral spine with degenerative changes on X-ray.  
Following the impression, the examiner then went on to give a 
detailed account of the veteran's medical history, including 
a review of his service treatment records.  The examiner then 
stated, in pertinent part, as follows:

There is no evidence that the veteran's 
current low back condition existed prior 
to his military service.  The veteran's 
military records confirm treatment for 
low back pain on 2 occasions, the first 
during a postop hemorrhoidectomy in the 
hospital and the second following lifting 
a buffer.  These episodes of low back 
pain were temporary and there is no 
evidence of a chronic low back condition 
in the military with his discharge 
examination negative for any low back 
condition.  Subsequently, the veteran 
developed significant low back disability 
after several industrial injuries in 1966 
through 1969, requiring a left lumbar 
laminectomy and fusion at L5-S1 in 1972.  
He has had a persistent low back 
disability to the present time, as noted 
in the present illness.

The veteran does not have evidence of a 
chronic low back disability in the 
military, but rather evidence of a 
chronic low back disability following 
multiple industrial accidents from 1966 
to 1969, resulting in his low back 
surgery as described.  Therefore, in this 
examiner's opinion, it is not likely that 
the veteran's current low back condition 
is etiologically related to his military 
service.

In a statement dated in January 1999, the veteran's ex-wife 
indicated that the veteran had suffered only minor injuries 
(a bruise on his upper back) as a result of the preservice 
1957 vehicle accident.  

At a June 2004 Board video conference hearing, the veteran 
indicated that he was in the hospital for six or seven days 
during service after falling off a ladder.  The veteran 
indicated that he first underwent surgery for his back in 
1972.

At the September 2008 Board hearing, the veteran stated that 
his back had continued to trouble him throughout service 
following his fall from a ladder.  The veteran essentially 
indicated that his 1966 back injury was just a reinjury.

The veteran's enlistment examination did not note a low back 
disability, and the claims file does not contain any clear 
and unmistakable evidence indicating otherwise.  In fact, the 
veteran, his ex-wife, and the August 2006 VA examiner have 
all essentially indicated that a low back disability was not 
present prior to service.  As such, the veteran's low back is 
considered to have been sound upon entry to service.  38 
U.S.C.A. § 1111.

While service treatment records do show that lumbar spine 
scoliosis was demonstrated in service, and that the veteran 
was treated for low back complaints during his military 
service, there appear to be no such complaints made for the 
time period from November 1959 to April 1962.  There is 
nothing in the record to suggest that the veteran was unable 
to perform his duties as a diver, and, in fact, the veteran 
was able to ski behind his ship in the summer of 1961.  The 
Board observes that the veteran's April 1962 service 
separation examination report contained no abnormality 
related to the back, and the veteran's spine was clinically 
evaluated as normal at the time of his separation from 
service.  As such, the Board finds that there has been no 
demonstration by competent clinical evidence that the lumbar 
spine scoliosis (regardless of whether traumatic, congenital 
or developmental) or lumbar strain noted during service was 
productive of chronic low back disability, despite a finding 
of low back scoliosis subsequent to service.  There was no 
showing of superimposed chronic back disability.  Rather, the 
low back symptoms during service have not been shown to be 
other than acute, and to have resolved with no residual 
disability.  Further, as the evidence of record does not 
establish any clinical manifestations of low back 
degenerative changes within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  In addition, there 
is no objective evidence of continuance of symptomatology 
during the years following the veteran's discharge from 
service.  Savage v. Gober, 10 Vet. App. 498 (1997).  The 
statement from Dr. B., dated in November 1996, which reported 
probable treatment in 1962 and 1963 for low back strain is 
too equivocal to constitute probative evidence.  Instead, it 
appears that the veteran was not treated and diagnosed with a 
chronic low back disability until 1966 at the earliest.  
Moreover, no healthcare professional has linked the veteran's 
current low back disability to his military service, to 
include lumbar scoliosis and/or lumbar strain noted therein, 
and an August 2006 VA examiner has specifically stated that 
the veteran's current back disability is not related to his 
military service.

The Board also observes that the veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  As the preponderance of the evidence is against 
the claim for service connection for a low back disability, 
the appeal is denied.




ORDER

Service connection for low back disability is denied.



____________________________                    
__________________________
           JOY. A. MCDONALD                                   
ROBERT E. SULIVAN
            Veterans Law Judge                                         
Veterans Law Judge


_________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


